Case: 6:19-cv-00175-GFVT-HAI Doc #: 39 Filed: 08/27/20 Page: 1 of 8 - Page ID#: 175




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        LONDON

  DERRICK E. LANPHEARE,                        )
                                               )
         Plaintiff,                            )
                                               )           Civil No. 6:19-cv-00175-GFVT
  V.                                           )
                                               )
  DARNELL ANTHONY, et al.,                     )           MEMORANDUM OPINION
                                               )                   &
         Defendants.                           )                 ORDER
                                               )
                                               )

                                        *** *** *** ***

        This matter is before the Court upon Defendant Travelers Property Casualty Company of

 America’s (Travelers) Motion for Summary Judgment. [R. 34.] Plaintiff Derrick Lanpheare

 initially filed this case against Darnell Anthony and Status Transportation Corporation. His

 claims arise out of a motor vehicle accident that occurred when Anthony’s vehicle collided with

 Lanpheare’s. In Plaintiff’s First Amended Complaint, he added Travelers as a defendant,

 claiming he is entitled to underinsured motorist (UIM) coverage under his policy with Travelers.

 Travelers argues that the claim asserted against it must be dismissed because it was filed outside

 the two-year contractual limitation period provided in the Underinsured Motorist policy. For the

 following reasons, Defendant’s Motion for Summary Judgment is DENIED.

                                                   I

        Defendant Darnell Anthony was the driver of a tractor-trailer owned or leased by his

 employer Status Transportation Corporation. [R. 24 at ¶ 6.] On January 12, 2018, while driving

 the tractor-trailer, Anthony collided with Lanpheare while he was driving a van owned and

 insured by his employer, Green Mechanical Construction, Inc. [R. 34 at 1.] Lanpheare filed a
Case: 6:19-cv-00175-GFVT-HAI Doc #: 39 Filed: 08/27/20 Page: 2 of 8 - Page ID#: 176




 complaint against Anthony, Status Transportation Corporation, and Dad II Trucking, LLC on

 June 26, 2019 in Rockcastle Circuit Court. [R. 1.] Subsequently, Defendants removed the state

 court action to this Court based upon diversity jurisdiction. Id.

         On March 13, 2020, Anthony filed his First Amended Complaint that added Travelers as

 a defendant. [R. 24.] Anthony states that he was insured under Travelers’ automobile liability

 insurance policy through his employer Green Mechanical Construction, Inc., which included

 UIM coverage. Id. at ¶ 15. Lanpheare claims that he is entitled to UIM damages from Travelers

 for his injuries sustained from the motor vehicle accident. Id. at ¶ 18. The UIM policy issued to

 Green Mechanical Construction, Inc. included a provision stating, “Any legal action against us

 under this Coverage Form must be brought within two years after the date of the ‘accident.’” [R.

 34-1 at 3.] Travelers admits in its Answer to the First Amended Complaint as to the existence

 and validity of the identified policy, and that it provides UM/UIM coverage. [R. 29 at ¶¶ 4, 5.]

 This policy was issued to Lanpheare’s employer, for his benefit. [R. 36 at 2.] The policy paid

 Personal Injury Protection (PIP) payments to Lanpheare and the last PIP1 payment Travelers

 issued to Lanpheare was made on April 11, 2018. Id.

         Now, Travelers has filed a Motion for Summary Judgment in which they argue

 “Plaintiff’s claim against Travelers for UIM coverage is barred because Plaintiff did not bring his

 claim within two years of the accident as required by the policy.” [R. 34 at 2.] In response,

 Lanpheare argues that his claim against Travelers is timely because Kentucky’s Motor Vehicle

 Reparations Act, KRS 304.39-230, requires that such an action be brought within two years of

 the latter of the date of the accident or the date of the last PIP payment. [R. 36 at 2.] Lanpheare


 1
   Plaintiff often refers to “Personal Injury Protection” instead of basic reparation benefits. The terms are
 interchangeable. See Samons v. Kentucky Farm Bureau Mut. Ins., 399 S.W.3d 425, 428 (Ky. 2013).
                                                        2
Case: 6:19-cv-00175-GFVT-HAI Doc #: 39 Filed: 08/27/20 Page: 3 of 8 - Page ID#: 177




 filed his First Amended Complaint before Travelers paid his last PIP payment, thus, his UIM

 coverage claim is within that time period. Id. at 2–3.

                                                  II

        Summary judgment is appropriate when the pleadings, discovery materials, and other

 documents in the record show “that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v.

 Catrett, 477 U.S. 317, 323–25 (1986). “A genuine dispute exists on a material fact, and thus

 summary judgment is improper, if the evidence shows ‘that a reasonable jury could return a

 verdict for the nonmoving party.’” Olinger v. Corp. of the Pres. of the Church, 521 F. Supp. 2d

 577, 582 (E.D. Ky. 2007) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).

 The moving party has the initial burden of demonstrating the basis for its motion and identifying

 those parts of the record that establish the absence of a genuine issue of material fact. Chao v.

 Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002). The movant may satisfy its burden by

 showing “that there is an absence of evidence to support the non-moving party’s case.” Celotex

 Corp., 477 U.S. at 325. Once the movant has satisfied this burden, the non-moving party must

 go beyond the pleadings and come forward with specific facts demonstrating there is a genuine

 issue in dispute. Hall Holding, 285 F.3d at 424 (citing Celotex Corp., 477 U.S. at 324).

        The Court must then determine “whether the evidence presents a sufficient disagreement

 to require submission to a jury or whether it is so one-sided that one party must prevail as a

 matter of law.” Booker v. Brown & Williamson Tobacco Co., 879 F.2d 1304, 1310 (6th Cir.

 1989) (quoting Anderson, 477 U.S. at 251–52). In doing so, the Court must review the facts and

 draw all reasonable inferences in favor of the non-moving party. Logan v. Denny’s, Inc., 259

 F.3d 558, 566 (6th Cir. 2001). Summary judgment is inappropriate where there is a genuine

                                                  3
Case: 6:19-cv-00175-GFVT-HAI Doc #: 39 Filed: 08/27/20 Page: 4 of 8 - Page ID#: 178




 conflict “in the evidence, with affirmative support on both sides, and where the question is which

 witness to believe.” Dawson v. Dorman, 528 F. App’x 450, 452 (6th Cir. 2013).

                                                   A

        Plaintiff named Travelers as a defendant when he filed the First Amended Complaint in

 January 2017, over two years after the date of the accident. [R. 24.] By doing so, Plaintiff failed

 to file in compliance with Travelers UIM policy. [R. 34 at 2.] The policy states, “Any legal

 action against us under this Coverage Form must be brought within two years after the date of

 the ‘accident’.” Id. Accordingly, if Travelers’ limitations provision is enforceable, Plaintiff’s

 claim is time-barred and must be dismissed. However, the Court concludes that the limitations

 provision is not enforceable because it does not comply with Kentucky law.

        Federal courts sitting in diversity jurisdiction must “apply state law in accordance with

 the controlling decisions of the state supreme court.” Allstate Ins. Co. v. Thrifty Rent-A-Car Sys.

 Inc., 249 F.3d 450, 454 (6th Cir. 2001). Therefore, Kentucky’s laws in regard to contract

 interpretation and statute of limitations apply in this matter. Hisrich v. Volvo Cars of N. Am.,

 Inc., 226 F.3d 445, 449 (6th Cir. 2000) (superseded by statute on other grounds) (citing Erie R.

 Co. v. Tompkins, 304 U.S. 64, 78 (1938)); Blaha v. A.H. Robins and Co., 708 F.2d 238, 239 (6th

 Cir. 1983) (citation omitted). If a federal court is presented with a specific case that the state’s

 highest court has not addressed then the federal court “must predict how that court would rule,

 by looking to all available data.” Whitlock v. FSL Management, LLC, 843 F.3d 1084, 1089 (6th

 Cir. 2016) (internal quotation marks and citations omitted).

        Kentucky’s statute of limitations for a written contract is fifteen years. KRS

 413.090(2); Gordon v. Kentucky Farm Bureau Ins. Co., 914 S.W.2d 331 (Ky. 1995). Insurance


                                                   4
Case: 6:19-cv-00175-GFVT-HAI Doc #: 39 Filed: 08/27/20 Page: 5 of 8 - Page ID#: 179




 companies are not prohibited from contracting with their insured for a shorter period of time to

 file a claim. Pratt v. Giese, 2017 WL 2345648, at *1 (E.D. Ky. May 30, 2017) (citing

 State Farm Mut. Auto. Ins. Co. v. Riggs, 484 S.W.3d 724, 727 (Ky. 2016). Nevertheless, a

 contractual limitations period will not be enforceable unless it is reasonable. Id. If the

 contractual limitations period is unenforceable, Kentucky’s statute of limitations will apply. Id.

 (citing Gordon, 941 S.W.2d at 332–33).

           The issue is whether Travelers’ limitation provision, which requires the insured to file a

 claim within two year of the date of the accident was reasonable. Kentucky Motor Vehicle

 Reparations Act (MVRA) requires a plaintiff’s claim against the alleged tortfeasor “be

 commenced not later than two (2) years after the injury or death, or the last basic or added

 reparation payment made by any reparation obligor, whichever later occurs.” KRS 304-

 39.230(6). Plaintiff argues that Defendant’s limitation provision is more restrictive than the

 MVRA's since it does not allow the two-year limitations period to be extended by the payment of

 basic reparation benefits (“BRB”). [R. 36 at 10.] Defendant argues that two years is reasonable

 because the MRVA has a two-year statute of limitations. [R. 34 at 2.] However, Defendant fails

 to address the extension MVRA creates based on the issuance of the last BRB payment. [R. 36

 at 9.].

           The Supreme Court of Kentucky has not addressed whether a two-year limitation

 provision that does not consider BRB payments is reasonable. Pratt , 2017 WL 2345648 at *1.

 However, a court in this district has already addressed this specific question that involved a case

 with a similar fact pattern. Id. The district court concluded that based upon language from

 Kentucky precedent, a limitation such as the one presented in this matter is unreasonable and

 unenforceable. Id. at *4. The Court specifically stated, “ A limitations provision that requires

                                                    5
Case: 6:19-cv-00175-GFVT-HAI Doc #: 39 Filed: 08/27/20 Page: 6 of 8 - Page ID#: 180




 the plaintiff to file its claim against the insurer within two years when the plaintiff is potentially

 not required to sue the tortfeasor until a later date on which the plaintiff received a BRB payment

 would violate this principle.” Id. The court based their decision upon State Farm Mut. Auto. Ins.

 Co. v. Riggs, wherein the Supreme Court of Kentucky concluded that a limitations provision that

 reflected the MVRA’s limitations provision, including the extension for BRB payments, was

 reasonable. Id. at *3 (citing Riggs, 484 S.W.3d at 727). The Riggs court stated that “[t]wo years

 (or more if BRBs are paid) is enough time for the insured to discover the extent of automobile

 liability insurance coverage the tortfeasor has and whether that coverage will be sufficient for the

 suffered injuries.” Riggs, 484 S.W.3d at 728. The court upheld the trial’s court’s decision that

 limitation provision was enforceable, and the insured’s claim was time barred. Id. at 731.

        Even though the Supreme Court of Kentucky did not hold that a contractual limitations

 period that is shorter than the MVRAs’ limitation period is unreasonable, they provided language

 indicating that they would reach this conclusion if presented with this specific question at issue

 here. Pratt, 2017 WL 2345648, at *3. The Riggs court referenced previous Kentucky cases that

 established “it is illogical to require a plaintiff to sue his own insurer before discovering whether

 or not the tort-feasor is in fact, [an] uninsured or underinsured motorist....” 484 S.W.3d at 727

 (citing Gordon, 941 S.W.2d at 332). The court stated that the insurer’s limitations provision was

 not unreasonable because “providing the insured with the same time as a tort claim (perhaps

 longer depending on the duration of BRB payments) does not require . . . a plaintiff to sue his

 own insurer before discovering whether or not the tort-feasor is in fact an underinsured

 motorist.” Id. at 727–28 (internal quotation marks and citations omitted). Thus, the court

 indicates that a contractual limitations provision must provide a plaintiff at minimum the same


                                                    6
Case: 6:19-cv-00175-GFVT-HAI Doc #: 39 Filed: 08/27/20 Page: 7 of 8 - Page ID#: 181




 amount of time to bring a UIM claim against a tortfeasor as the MVRA. Pratt, 2017 WL

 2345648, at *3. Therefore, a limitations provision that fails to take into account BRB payments

 would be unreasonable under Kentucky law. Id.

        In addition, Brown v. State Auto held that a two-year contractual limitation for UIM

 claims that did not extend additional time for claims with BRB payments was unreasonable.

 189 F. Supp. 2d 665 (W.D. Ky. 2001). The court discussed the Gordon decision and stated the

 Supreme Court of Kentucky would, “find it unreasonable to require an insured to sue her insurer

 for underinsured motorist benefits prior to being required to sue the tortfeasor, and thus to

 determine whether or not the tortfeasor is in fact underinsured.” Id. at 671. Ultimately, “the

 court concluded that the two-year limitations provision, which was shorter than the period

 provided for the tortfeasor in that it did not include an extension for BRB payments, was

 unreasonable and could not be enforced to dismiss the plaintiff’s claim for UIM benefits.” Pratt,

 2017 WL 2345648, at *3 (citing Brown, 189 F. Supp. 2d at 671). Therefore, based upon

 Kentucky precedent and the persuasive analysis of a prior decision in this district, the Court

 predicts that the Supreme Court of Kentucky would conclude that a two-year limitations

 provision such as the one at issue in this case is unreasonable and unenforceable.

                                                 III

        Lanpheare added Travelers as a Defendant within two years from the issued date of his

 last PIP payment. The contractual limitation period should provide the insured the same rights as

 they would have against an insured third party. Travelers limitations provision fails to provide

 those protections and is not enforceable or reasonable under Kentucky law. Therefore,

 Lanpheare’s First Amended Complaint was timely. Accordingly, and the Court being otherwise

 sufficiently advised, it is hereby ORDERED that Defendant Travelers’ Motion for Summary

                                                  7
Case: 6:19-cv-00175-GFVT-HAI Doc #: 39 Filed: 08/27/20 Page: 8 of 8 - Page ID#: 182




 Judgment [R. 34] is DENIED.

       This the 26th day of August, 2020.




                                            8
